Holt, J.
(dissenting).
I dissent. The place where this collision occurred emphasizes, to my mind, the error of the rule applied in Lindahl v. Morse, 148 Minn. 167, 181 N. W. 323. This collision was in a down town district where vehicles are continuously upon street intersections at certain times of the day. In order to make safe crossings and at the same time not impede traffic, it is necessary for vehicles to keep in motion as continuously as practicable. One of the objects of traffic regulations, is, no doubt, to facilitate travel at street crossings. If no driver can venture upon an intersection when another vehicle is seen approaching from his right, at high speed and some distance away, without being held guilty, as a matter of law, of contributory negligence, should a collision occur, he must stop his car. R. the time the first comer to his right has crossed, another from the same direction is in sight, and he, being at a stop, *361cannot start quickly enough to get across safely because of the continuous stream of vehicles coming from his right. Meanwhile he is to the right of vehicles approaching from his left, and they must also be stopped, because as to them he has the right of way. Under the rule of the Lindahl case an ox team could never hope to cross a down town street in Minneapolis, except possibly between 2 a. m. and 6 a. m. for some of these reckless speeders, especially delivery trucks, to the right of the team, would surely be in time to hit the rear of the wagon, even if two blocks away when the team first entered the intersection, and the same holds true of a slow horse team.
I maintain that it is wrong to determine, as a matter of law, that it is negligence for a driver to enter a street crossing whenever a vehicle approaches from his right which has not yet come so near, but that, if its driver properly complies with the law as to reducing speed at crossings, there will be no collision. The matter should be left to the jury in each particular case with appropriate instructions. There are so many varied circumstances that surround every accident at a street crossing that the question of whose was the fault should be determined by the triers of fact.
In this instance defendant was required to slow down for the intersection. R. was also to yield the right of way to those approaching his right on Tenth street. Plaintiff could rely that defendant would observe these rules of the road, at least up to the moment it appeared that he would not do so. Strictly speaking the space where defendant had the right of way was only the northeast quarter of the intersection. Here a mere slowing down of defendant to what the jury might well have found a reasonable speed for that place, would have given plaintiff ample time for a safe crossing.
When negligence comes to depend upon a question of seconds in connection with other circumstances, it should be solved by the jury and not by the court. Indeed, I think, a plaintiff who has suffered from a collision at a street intersection, should not be held guilty of contributory negligence, as a matter of law, unless it appears without dispute that the intersection was entered by him at the same moment that the vehicle to his right, with which he collided, entered, and that this vehi*362ele, having the right of way, was operated at a speed that was proper and reasonable under the circumstances. It is proper to give the jury the law as stated in Gibbs v. Almstrom, 145 Minn. 35, 176 N. W. 173, 11 A.L.R. 227, that a driver of a vehicle is “not warranted in taking close chances,” but it is for the jury to determine whether or not he has done so. As pedestrians we have often had the experience of having to jump forward or backward to dodge a car which, when we started to cross the street, was a block or farther away, but which was upon us before the sidewalk on the other side was reached. The rule adopted increases the reckless speed at which some drivers approach a crossing where they consider they have the right of way.